

AMENDMENT NO. 5
TO
LOAN AGREEMENT
THIS AMENDMENT NO. 5 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
May 21, 2014, by and among SQUARETWO FINANCIAL CORPORATION, a Delaware
corporation (in its individual capacity, “US Borrower”), and as borrowing agent
(in such capacity, “Borrowing Agent”), PREFERRED CREDIT RESOURCES LIMITED, an
Ontario corporation (“Canadian Borrower”) (US Borrower and Canadian Borrower are
sometimes collectively referred to herein as “Borrowers” and individually as a
“Borrower”), the other persons designated as “Loan Parties”, certain of the
Lenders party to the Loan Agreement (as defined below), and ALLY BANK, a Utah
state bank (successor to Ally Commercial Finance LLC, a Delaware limited
liability company) (in its individual capacity, “Ally”), as administrative and
collateral agent (in such capacity, “Agent”) and as funding and disbursement
agent with respect to the Canadian Revolving Loans (in such capacity, “Canadian
Agent”).
BACKGROUND
WHEREAS, Borrowers, the other Loan Parties, Agent, Canadian Agent, and Lenders
are parties to a Loan Agreement dated as of April 7, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations;
WHEREAS, Borrowing Agent has requested that Agent, Canadian Agent, and
Supermajority Lenders make certain amendments to the Loan Agreement, and Agent,
Canadian Agent, and the Supermajority Lenders party hereto are willing to amend
the Loan Agreement on the terms and conditions hereafter set forth.
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent,
Canadian Agent, and Lenders, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.
2.    Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:
(a)    The definition of “Eligible Asset Pool” set forth in Section 1.1 of the
Loan Agreement is hereby amended as follows:
(i)    the introductory paragraph is amended by inserting “and Canadian Loan
Parties” immediately after each reference to “US Loan Parties”




--------------------------------------------------------------------------------



(ii)    clauses (vi), (vii) and (viii) are amended and restated in their
entirety as follows:
“(vi)    since the acquisition of the Asset Pool by any Loan Party, a sale of
all or substantially all of the Assets within the Asset Pool has occurred that
is not an arm’s length sale to a non-affiliated third party (other than sales or
transfers among Loan Parties);
(vii)    an Asset Pool with respect to which Agent or Canadian Agent, on behalf
of Agent, Canadian Agent, Issuing Lenders and Lenders, does not have a valid,
first priority and fully perfected security interest;
(viii) Accounts subject to any Lien except those in favor of Agent or the
Canadian Agent, for the benefit of the Agent, Canadian Agent, Issuing Lenders
and Lenders, and Permitted Encumbrances; and”
(b)    The definition of “Estimated Remaining Proceeds” set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety as follows:
“Estimated Remaining Proceeds” means the aggregate gross remaining cash proceeds
(in US Dollar Equivalents) which any US Loan Party (excluding Holdings) or
Canadian Loan Party anticipates to receive from each Eligible Asset Pool
(excluding, for the avoidance of doubt, any amounts to be distributed to Persons
from whom Asset Pools are purchased pursuant to sharing arrangements), which
Estimated Remaining Proceeds shall be determined and reported by US Loan Parties
and Canadian Loan Parties to Agent in each Borrowing Base Certificate and other
reporting to Agent and Lenders and calculated by US Loan Parties and Canadian
Loan Parties in a manner consistent with past practice and consistent with
Borrowers’ proprietary models; provided, however, that each US Loan Party and
each Canadian Loan Party shall provide such other information relating to the
assumptions and method of such calculations as Agent may reasonably request (and
Agent shall promptly thereafter provide such information to the Lenders). Any
deviation from the current (i.e., as of the Closing Date) credit criteria,
method and assumptions used in computing Estimated Remaining Proceeds must be
acceptable to Agent in its sole and absolute discretion.
(c)    The definition of “Guarantors” set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
“Guarantors” means Holdings, each direct or indirect Subsidiary of Holdings
(other than Astrum, CA Marketing and Collect Air), and each other Person, if
any, that executes a guaranty or other similar agreement in favor of Agent for
the benefit of Agent, Canadian Agent, Issuing

2

--------------------------------------------------------------------------------



Lenders and Lenders, in connection with the transactions contemplated by this
Agreement and the other Loan Documents.
(d)    Section 7.1(c) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
“(c)    intercompany Indebtedness arising from loans made by (i) Canadian
Borrower or any other Canadian Loan Party to any Loan Party other than Holdings,
CACV and CACV-NJ, (ii) [Intentionally Omitted], (iii) US Loan Parties to any
other Loan Parties other than Holdings, CACV and CACV-NJ, (iv) Loan Parties or
their Subsidiaries to any Subsidiary of Holdings that is not a Loan Party not to
exceed (together with any Investments made under subsection 7.4(p)) $250,000 in
any Fiscal Year in the aggregate, (v) Loan Parties or their Subsidiaries to
Collect Air to cover ordinary course operating, maintenance and related costs
relating to Collect Air’s aircraft and (vi) any Subsidiary that is not a Loan
Party to any other Subsidiary that is not a Loan Party; provided, however, that
in each case upon the request of Agent at any time, such Indebtedness shall be
evidenced by promissory notes having terms reasonably satisfactory to Agent, the
sole originally executed counterparts of which shall be pledged and delivered to
Agent, for the benefit of Agent and Lenders, as security for the Obligations.”
(e)    Section 7.4(d) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
“(d)    (i) US Loan Parties and their US Subsidiaries may make capital or asset
contributions to their wholly-owned US Subsidiaries and Canadian Subsidiaries
that are Loan Parties and Canadian Loan Parties and their Canadian Subsidiaries
may make capital contributions to their wholly-owned Canadian Subsidiaries that
are Loan Parties; provided, that no capital contributions may be made to CACV or
CACV-NJ; and (ii) Subsidiaries that are not Loan Parties may make capital
contributions to any other Subsidiary;”
(f)    Section 7.4(o) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
“(o)    US Loan Parties and their US Subsidiaries may make capital or asset
contributions to Canadian Loan Parties;”
(g)    Section 10.1(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
“(b) Each Canadian Guarantor hereby unconditionally guarantees, as a primary
obligor and not merely as a surety, jointly and severally with each other
Canadian Guarantor when and as due, whether at maturity, by acceleration, by
notice of prepayment or otherwise, the due and

3

--------------------------------------------------------------------------------



punctual performance of all Obligations. Without limiting the generality of the
foregoing, each Canadian Guarantor’s liability shall extend to all amounts that
constitute part of the Obligations and would be owed by Borrowers to Agent,
Canadian Agent, any Letter of Credit Issuer or any Lender under any Loan
Document but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Loan Party. Each payment made by any Canadian Guarantor pursuant to this
Guaranty (x) with respect to US Obligations shall be made in US Dollars in
immediately available funds and (y) with respect to Canadian Obligations shall
be made in lawful money of Canada in immediately available funds, in each case,
(a) without set-off or counterclaim and (b) free and clear of and without
deduction or withholding for or on account of any present and future Taxes
unless Canadian Guarantor is compelled by law to make payment subject to such
Taxes.”
3.    Conditions of Effectiveness. This Amendment shall become effective on the
date that Agent shall have received:
(a)    ten (10) copies of this Amendment executed by Borrowing Agent, Agent and
the Supermajority Lenders, and consented and agreed to by Borrowers and
Guarantors;
(b)    a duly executed amendment to the US Pledge Agreement, in form and
substance satisfactory to Agent, reflecting the pledge by Collect America of
Canada LLC of 100% of the shares of Square Two Financial Canada Corporation to
Agent,
(c)    all such other documents or amendments as may be reasonably requested by
Agent to reflect that Canadian Guarantors will now guaranty all Obligations and
that the Canadian Obligations and the US Obligations shall be
cross-collateralized; and
(d)    Evidence satisfactory to Agent that the execution, delivery and
performance of this Amendment has been duly authorized and executed by each Loan
Party.
4.    Conditions Subsequent. As soon as practicable, but in any event on or
prior to July 5, 2014 (or on such later date as agreed to by Agent in its sole
discretion), the Loan Parties shall deliver to Agent a deposit account control
agreement, in form and substance reasonably satisfactory to Canadian Agent, by
and among Royal Bank of Canada (“RBC”), Canadian Agent and the applicable Loan
Parties, with respect to the RBC account numbers disclosed to Agent by Loan
Parties on the date hereof, or such other accounts at RBC established pursuant
to an account structure reasonably satisfactory to Agent.
5.    Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:
(a)    This Amendment and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against each Loan Party in accordance with their respective terms.

4

--------------------------------------------------------------------------------



(b)    Upon the effectiveness of this Amendment, each Loan Party hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.
(c)    No Event of Default or Default has occurred and is continuing or would
exist after giving effect to this Amendment.
(d)    No Loan Party has any defense, counterclaim or offset with respect to the
Loan Agreement.
6.    Effect on the Loan Agreement.
(a)    Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.
(b)    Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
7.    Governing Law. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.
8.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
9.    Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.



5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
Borrowing Agent:


SQUARETWO FINANCIAL CORPORATION, as Borrowing Agent




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President



Agent:


ALLY BANK (successor to Ally Commercial Finance LLC), as Agent and Canadian
Agent




By:
/s/ Thomas Maiale
Name:
Thomas Maiale
Title:
Senior Director



Lenders:


ALLY BANK (successor to Ally Commercial Finance LLC), as a Lender




By:
/s/ Thomas Maiale
Name:
Thomas Maiale
Title:
Senior Director




















--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender




By:
/s/ Laura Warner
Name:
Laura Warner
Title:
Director



By:
/s/ Medina Sales de Andrade
Name:
Medina Sales de Andrade
Title:
Vice President









ING CAPITAL LLC, as a Lender




By:
/s/ John Lanier
Name:
John Lanier
Title:
Director



By:
/s/ William Beddingfield
Name:
William Beddingfield
Title:
Managing Director





U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:
/s/ Karen D. Myers
Name:
Karen D. Myers
Title:
Senior Vice President












--------------------------------------------------------------------------------



FIFTH THIRD BANK, as a Lender




By:
/s/ Greg Vollmer
Name:
Greg Vollmer
Title:
Vice President





SIEMENS FINANCIAL SERVICES, INC., as a Lender




By:
/s/ Michael Zion
Name:
Michael Zion
Title:
Vice President





By:
/s/ Philip Marrone
Name:
Philip Marrone
Title:
Vice President






--------------------------------------------------------------------------------



FIRSTMERIT BANK, as a Lender




By:
/s/ Laura C. Redinger
Name:
Laura C. Redinger
Title:
Senior Vice President





AMALGAMATED BANK, as a Lender




By:
/s/ Michael LaManes
Name:
Michael LaManes
Title:
First Vice President

    




TRANSPORTATION ALLIANCE BANK INC., DBA TAB BANK, as a Lender




By:
/s/ Curt Queyrouze
Name:
Curt Queyrouze
Title:
Chief Credit Officer










--------------------------------------------------------------------------------



Acknowledged, agreed and consented to by the following Loan Parties:


SQUARETWO FINANCIAL CORPORATION,
as US Borrower and as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President





CACH, LLC
CACH OF NJ, LLC
COLLECT AMERICA OF CANADA LLC
CACV OF COLORADO, LLC
CACV OF NEW JERSEY, LLC
HEALTHCARE FUNDING SOLUTIONS, LLC
ORSA, LLC
CANDEO, LLC
AUTUS, LLC, each as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
Manager





REFINANCE AMERICA, LTD., as a US Guarantor




By:
/s/ Thomas Good
Name:
Thomas Good
Title:
Secretary














--------------------------------------------------------------------------------



METROPOLITAN LEGAL ADMINISTRATION SERVICES INC.,
as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO



PREFERRED CREDIT RESOURCES LIMITED,
as Canadian Borrower and as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO





CA HOLDING, INC., as a US Guarantor




By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President





CCL FINANCIAL INC., as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO

    











--------------------------------------------------------------------------------



SQUARE TWO FINANCIAL CANADA CORPORATION, as a Canadian Guarantor




By:
/s/ Christopher Walker
Name:
Christopher Walker
Title:
President & CEO





SQUARETWO FINANCIAL COMMERCIAL FUNDING CORPORATION, as a US Guarantor


By:
/s/ Paul A. Larkins
Name:
Paul A. Larkins
Title:
President




